     Case 1:19-cv-01004-NONE-BAM Document 32 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UBALDO FIGUEROA, an individual, on             No. 1:19-cv-01004-NONE-BAM
     behalf of himself, and on behalf of all
12   persons similarly situated,                    ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS REGARDING
13                  Plaintiff,                      PLAINTIFF’S MOTION FOR PRELIMINARY
14                                                  APPROVAL OF CLASS SETTLEMENT
            vs.
15
     CONNER LOGISTICS, INC., a California (Doc. No. 21, 28)
16   corporation; and DOES 1 through 50,
     inclusive,
17
                    Defendants.
18

19          On March 17, 2020, Plaintiff Ubaldo Figueroa (“plaintiff”), an individual, on behalf of
20   himself and on behalf of all other persons similarly situated, filed a Motion for Preliminary
21   Approval of Class Settlement. (Doc. No. 21.) The matter was referred to a United States
22   agistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On July 10, 2020, the assigned magistrate judge issued findings and recommendations
24   recommending that the motion seeking preliminary approval of the class and collective action
25   settlement be granted. (Doc. No. 28.) The findings and recommendations were served on all

26   parties and contained notice that objections thereto were due within fourteen (14) days. (Id.) On

27   July 13, 2020, Defendant Conner Logistics, Inc. (“defendant”) filed a notice of non-objection and

28   non-opposition to the findings and recommendations. (Doc. No. 29.) On July 13, 2020, plaintiff
                                                      1
     Case 1:19-cv-01004-NONE-BAM Document 32 Filed 08/07/20 Page 2 of 2

 1   also filed a notice of non-objection and non-opposition to the findings and recommendations.
 2   (Doc. No. 31.)
 3            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1.      The findings and recommendations issued on July 10, 2020 (Doc. No. 28), are

 8   ADOPTED IN FULL;

 9            2.      Plaintiff’s Motion for Preliminary Approval of Class Settlement (Doc. No. 21) is

10   GRANTED; and

11            3.      A final approval hearing is set for January 15, 2021, at 9:00 AM in before

12   Magistrate Judge Barbara A. McAuliffe in Courtroom 8 (BAM) of the United States District

13   Court for the Eastern District of California, located at 2500 Tulare Street, Fresno, California

14   93721.

15   IT IS SO ORDERED.
16
        Dated:      August 7, 2020
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
